Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 1 of 47




        Exhibit B
         Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 2 of 47

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------- x

In Re: New York City Policing During Summer 2020                               20 Civ. 8924 (CM)(GWG)
Demonstrations.                                                                20 Civ. 10291(CM)(GWG)
                                                                               20 Civ. 10541(CM)(GWG)
                                                                               21 Civ. 322(CM)(GWG)
                                                                               21 Civ. 533(CM)(GWG)
                                                                               21 Civ. 1904(CM)(GWG)



-------------------------------------------------------------------------- x

      DEFENDANTS’ SECOND AMENDED RESPONSES AND OBJECTIONS TO
    PLAINTIFFS’ FIRST CONSOLIDATED SET OF REQUESTS FOR DOCUMENTS

                  Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and Local

Rule 26.3 of this Court, defendants City, Mayor Bill de Blasio, Commissioner Dermot Shea and

Chief of Department Terence Monahan serve the following Amended Responses to Plaintiffs’

First Consolidated Set of Document Requests, as discussed during the May 21, 2021 meet-and-

confer, as follows:

                                        GENERAL STATEMENTS

                  1.       By responding to any request, defendants do not concede the materiality of

the subject to which it refers. Defendants’ responses are made expressly subject to, and without

waiving or intending to waive, any questions, or objections as to the competency, relevancy,

materiality, privilege, or admissibility as evidence or for any other purpose, of any of the

documents or information produced, or of the subject matter thereof, in any proceeding including

the trial of this action or any subsequent proceeding.

                  2.       Inadvertent production of any document or information which is

privileged, was prepared in anticipation of litigation, or is otherwise immune from discovery,

shall not constitute a waiver of any privilege or of another ground for objecting to discovery with

respect to that document or any other document, or its subject matter, or the information
        Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 3 of 47

contained therein, or of defendants’ right to object to the use of any such document or the

information contained therein during any proceeding in this litigation or otherwise.

               3.      Defendants will provide, under separate cover, a privilege index and/or

redaction log, if appropriate.

                     RESPONSES AND OBJECTIONS TO DOCUMENT REQUESTS

DOCUMENT REQUEST NO. 1:

               Provide all Documents concerning policies, procedures, directives, and training

materials promulgated by NYPD relating to Officers’ treatment of and response to

demonstrations and protests (including mass protests), crowd control, crowd management, and/or

“disorder control” that were created and/or in force prior to May 28, 2020, including, but not

limited to, policies concerning:

               a) Officers’ use of tactics or objects to control crowds during a demonstration or
                  protest;

               b) Officers’ use of force during a demonstration or protest;

               c) Use of force reporting and investigations related to uses of force during a
                  demonstration or protest;

               d) Officers’ use of batons or other instruments during a demonstration or protest;

               e) Officers’ tactical use of other objects, such as shields and bicycles, during a
                  demonstration or protest;

               f) Officers’ use of Oleoresin Capsicum (also known as “OC” or “pepper spray”)
                  during a demonstration or protest;

               g) Technical Assistance Response Unit (“TARU”) video and audio recording
                  related to a demonstration or protest;

               h) Strategic Response and Strategic Response Group (“SRG”) operations;

               i) Disorder Control Training;

               j) Officers’ use of body worn cameras during a demonstration or protest;

               k) Officers’ use of zip-ties or flex cuffs during a demonstration or protest;

               l) Officers’ use of Kettling during a demonstration or protest;

               m) Officers’ interaction with, and treatment of, Legal Observers during a
                 demonstration or protest;
Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 4 of 47

     n) Officers’ interaction with, and treatment of, journalists, reporters,
       photographers, and members of the press during a demonstration or protest;

     o) Officers’ enforcement of any applicable curfews in place during a
       demonstration or protest;

     p) Incident command, chain of command, and command and control during a
        demonstration or protest;

     q) Facilitation, accommodation, and escort of demonstrations or protests;

     r) First Amendment, Fourth Amendment, and Fourteenth Amendment principles
        applicable to policing demonstrations or protests, including the requirements
        that content-neutral restrictions on speech are narrowly tailored and provide
        ample alternatives for expression, as well as the need to provide fair warning
        before making certain Arrests or engaging in certain uses of force;

     s) The need to give dispersal orders and a meaningful opportunity to comply with
        them before making certain Arrests at a demonstration or protest;

     t) Policies, procedures, or protocols relating to racial profiling;

     u) Officers’ use of race in law enforcement decisions and/or implicit bias;

     v) Officers’ use of racial slurs or epithets;

     w) Officers’ affiliation with or participation in groups or website that promote
       racists views;

     x) Officers’ Arrest of individuals during a demonstration or protest, including
        procedures for effecting and processing large-scale or mass arrests;

     y) Probable cause to Arrest for a Protest-Related Violation or Offense;

     z) Discretion to Arrest for a Protest-Related Violation or Offense;

     aa) When to process an Arrest for a Protest-Related Violation or Offense for
        release with a summons or Desk Appearance Ticket, or for arraignment,
        including during a demonstration or a protest;

     bb) Officers’ transportation of people Arrested during or after a demonstration or
       protest;

     cc) Officers’ use of mass or large-scale arrest processing (including the use of a
        Mass Arrest Processing Center), including related to a demonstration or a
        protest;

     dd) Officers’ provision of medical aid to civilians injured during a demonstration
       or protest;

     ee) Officers’ wearing of face coverings when interacting with the public during or
        after a demonstration or protest, including during arrest processing; and
        Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 5 of 47

                  ff) Any other policies, procedures, directives or training associated with policing
                     large-scale events, including protests, demonstrations, and events involving
                     civil disobedience.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 1:

                  Defendants object to Document Request No. 1 on the grounds that it is not

sufficiently limited in time as it seeks documents from January 1, 2018, which is more than two

years before the Incidents; and it is not sufficiently limited in scope as subsections “t” though

“w” are not specifically related to protests. Defendants also object to this document request on

the grounds that it seeks documents, such as the Patrol Guide, that are publicly available, and

thus, equally available to plaintiffs. Defendants further object that this request is overbroad

insofar as it seeks documents that were not in effect on the dates in question. Defendants further

object that this request is not proportional to the needs of the case because plaintiffs can access

some of the requested documents and the burden and expense of searching for and producing

“all” of the requested policies and training materials, including those that were not in effect on

the dates in question, far outweigh any likely benefit to plaintiffs. Defendants further object

insofar as any documents or portions of documents are protected from disclosure by the law

enforcement privilege because they would reveal information that would interfere with ongoing

investigations.

                  As its response to the above request, defendants refer plaintiffs to the NYPD

patrol guide, which is publicly available. Defendants are not currently withholding documents

on the basis of any privilege, but if any such documents are identified, defendants will

supplement this response and provide a privilege log. Defendants further state that they are

continuing to search for additional documents responsive to this request and will supplement this

response on a rolling basis, should such documents become available, but by no later than July

31, 2021.
        Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 6 of 47

DOCUMENT REQUEST NO. 2:

               Provide all Documents concerning policies, procedures, directives, and training

materials promulgated by NYPD during or after the Protests and relating to any and all subjects

described in Request No. 1, including but not limited to training provided during or after

October 2020, including recordings of such training, and any critique, evaluation, or review of

the effectiveness of such training.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 2:

               Defendants object to Document Request No. 2 on the grounds that it is vague and

ambiguous as to whether “recordings” means recordings used during trainings or recordings of

trainings; and it is not sufficiently limited in scope as subsections “t” though “w” are not

specifically related to protests. Defendants also object to this request on the grounds that it seeks

documents not within defendants’ possession, custody, or control insofar as any “critique,

evaluation, or review” of trainings were made by non-NYPD employees. Defendants further

object that this request is not proportional to the needs of the case because the burden and

expense of searching for and producing “all” of the requested documents and materials outweigh

any likely benefit to plaintiffs. Defendants further object insofar as any recordings, documents,

or portions of documents are protected from disclosure by the law enforcement privilege because

they would reveal information that would interfere with ongoing investigations and/or law

enforcement techniques and procedures. Defendants further object as any critique, evaluation or

review may be protected by the deliberative process, attorney-client or attorney work product

privileges.

               As its response to the above request, defendants refer plaintiffs to the NYPD

patrol guide, which is publicly available, and the training documents provided on June 16, 2021.

Defendants are not currently withholding documents on the basis of any privilege, but if any

such documents are identified, defendants will supplement this response and provide a privilege

log. Defendants further state that they are continuing to search for documents responsive to this
        Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 7 of 47

request and will supplement this response on a rolling basis, should such documents become

available, but by no later than July 31, 2021.

DOCUMENT REQUEST NO. 3:

               Provide all Documents concerning policies, procedures, directives, and training

materials relating to any and all subjects described in Request No. 1 promulgated during or

following any protest events in the past 10 years concerning the deaths of persons in police

custody or whose deaths were otherwise caused by an Officer, including, but not limited to,

Ramarley Graham, Akai Gurley, Eric Garner, Delrawn Small, and Sean Bell.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 3:

               Defendants object to Document Request No. 3 on the grounds that it is not

sufficiently limited in time because it seeks documents dating back to nine years before the dates

in question; and it is duplicative of Document Request Nos. 1 & 2, which already sought these

documents. Defendants further object that it seeks documents, such as the Patrol Guide, that are

publicly available, and thus, equally available to plaintiffs. Defendants further object that this

request is overbroad insofar as it seeks documents that were not in effect on the dates in question.

Defendants further object that this request is not proportional to the needs of the case because

plaintiffs can access some of the requested documents and the burden and expense of searching

for and producing “all” of the requested policies and training materials, including those that were

not in effect on the dates in question, far outweigh any likely benefit to plaintiffs. Defendants

further object insofar as any documents or portions of documents are protected from disclosure

by the law enforcement privilege because they would reveal information that would interfere

with ongoing investigations and/or law enforcement techniques and procedures.

               As its response to the above request, defendants refer plaintiffs to the NYPD

patrol guide, which is publicly available. Defendants are not currently withholding documents

on the basis of any privilege, but if any such documents are identified, defendants will

supplement this response and provide a privilege log. Defendants further state that they are
        Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 8 of 47

continuing to search for documents responsive to this request for a period of five years prior to

the incidents and will supplement this response on a rolling basis, should such documents

become available, but by no later than July 31, 2021.

DOCUMENT REQUEST NO. 4:

               Provide all Documents concerning policies, procedures, directives, and training

materials relating to any and all subjects described in Request No. 1 promulgated during or

following protests regarding the 2004 Republican National Convention or any of the lawsuits

related to the policing of those protests.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 4:

               Defendants object to Document Request No. 4 on the grounds that it is not

sufficiently limited in time because it seeks documents dating back to 15 years before the dates

in question. Defendants also object to this document request on the grounds that it seeks

documents, such as the Patrol Guide, that are publicly available, and thus, equally available to

plaintiffs. Defendants further object that this request is duplicative of Document Request Nos. 1,

2, & 3 because it seeks documents already requested by those requests. Defendants further

object that this request is overbroad insofar as it seeks documents that were not in effect on the

dates in question. Defendants further object that this request is not proportional to the needs of

the case because plaintiffs can access some of the requested documents and the burden and

expense of searching for and producing “all” of the requested policies and training materials,

including those that were not in effect on the dates in question, far outweigh any likely benefit to

plaintiffs. Defendants further object insofar as any documents or portions of documents are

protected from disclosure by the law enforcement privilege because they would reveal

information that would interfere with ongoing investigations and/or law enforcement techniques

and procedures.

               As its response to the above request, defendants refer plaintiffs to the NYPD

patrol guide, which is publicly available. Defendants are not currently withholding documents
        Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 9 of 47

on the basis of any privilege, but if any such documents are identified, defendants will

supplement this response and provide a privilege log. Defendants further state that they are

continuing to search for documents responsive to this request with respect to policies,

procedures, directives, and training materials relating to subjects described in Request No. 1 in

effect at the time of the Republican Nation Convention and will supplement this response on a

rolling basis, should such documents become available, but by no later than July 31, 2021.

DOCUMENT REQUEST NO. 5:

               For any and all training materials, presentations, or other similar materials

responsive to Request Nos. 1-4 above, Documents sufficient to identify the dates trainings were

held, all persons who attended, any statistical reports of the ranks of members of the service that

attended, and any certifications issued to such attendees.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 5:

               Defendants object to Document Request No. 5 on the grounds that it is not

sufficiently limited in time because it seeks records going back 15 years before the dates in

question; and it seeks documents that are not relevant and beyond the scope of this litigation

because it seeks records for retired members of service and others who have no knowledge about

the plaintiffs. Defendants also object to this document request on the grounds that the public can

view officers’ trainings online, and thus, this information is equally available to plaintiffs.

Defendants further object that this request is overbroad insofar as it seeks documents that were

not in effect on the dates in question.      Defendants further object that this request is not

proportional to the needs of the case because plaintiffs can access some of the requested

information and the burden and expense of searching for and producing “all” of the requested

documents, including those that were not in effect on the dates in question, far outweigh any

likely benefit to plaintiffs. Defendants further object that it assumes that there were trainings on

only the 32 requested topics in regards to protests (as opposed to general trainings that covered

some or all of the requested topics).
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 10 of 47

               Defendants state that they are withholding documents based upon the objection

that a number of the documents are publicly available and equally available to plaintiffs, and

upon the objection that the burden and expense of searching for and producing “all” of the

requested documents, including those that were not in effect on the dates in question, far

outweigh any likely benefit to plaintiffs.

DOCUMENT REQUEST NO. 6:

               For each Officer identified in response to Interrogatory No. 1 in Plaintiffs’ First

Consolidated Set of Interrogatories to All Defendants, provide Documents sufficient to show

whether and, if so, the date(s) that the Officer received training related to the subjects described

in Request No. 1.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 6:

               Defendants object to Document Request No. 6 on the grounds that it is subsumed

by Document Request No. 5 because any responsive documents to this request would have been

produced in response to Document Request No. 5.              Thus, Defendants refer plaintiffs to

defendants’ objections and response to Document Request No. 5.

DOCUMENT REQUEST NO. 7:

               For each Protest Location listed in the attached Schedule A, Documents

sufficient to identify the intended roles or functions, deployments, commands, and instructions

provided to each and every Officer who was assigned to, or who responded to, the Protest

Location, including but not limited to documents identifying:

               a) The commanding Officer for each location;

               b) The full name, shield number, tax identification number, assigned command,
                 and rank of each Officer deployed;

               c) Each Officer’s assignment post, including the assignment address and borough;

               d) Any and all Officers assigned to supervise or oversee such deployment;

               e) Any attorneys from either the NYPD or the NYC Law Department at each
                 location;
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 11 of 47

               f) All Threat Response Inquiry (“TRI”), Officer Injury Reports, Complaints, or
                 other written documentation of any kind related to such deployment;

               g) All Unusual Incident or Occurrence Reports (PD370-152; UF-49);

               h) All instructions or directives regardless of form regarding police equipment
                 and uniforms (including disorder control gear, face coverings, and so-called
                 “mourning bands”) to be worn or possessed by Officers during the assignment;

               i) Any communications relating to the decision to deploy Officers from the SRG
                 and any instructions or directives provided to the SRG or Officers assigned to
                 such deployments.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 7:

               Defendants object to Document Request No. 7 on the grounds it seeks documents

already in plaintiffs’ possession, custody, or control by virtue of defendants’ previous

disclosures; and it is overbroad because some of the requested documents would not contain

commands or instructions to officers. Defendants also object that it seeks documents that are not

relevant and beyond the scope of this litigation insofar as it seeks documents for instructions or

commands to officers who have no connection to the plaintiffs. Defendants further object that

this request is not proportional to the needs of the case because the burden and expense of

searching for and producing “all” of the requested documents, including those that do not pertain

to the plaintiffs, far outweighs any likely benefit to plaintiffs. Defendants further object insofar

as any documents for injured officers are protected from disclosure by the Health Insurance

Portability and Accountability Act (“HIPAA”). Defendants further object that it is vague and

ambiguous as to the generic term “Complaints.”

               Defendants refer plaintiffs to the documents produced as part of Defendants’

Initial Disclosures and the documents produced on June 16, 2021. Defendants are withholding

responsive documents and will not produce requested information regarding “each and every

Officer who was assigned to, or who responded to” each “Protest Location,” as are not relevant

and beyond the scope of this litigation and are not proportional to the needs of the case because

the burden and expense of searching for and producing “all” of the requested documents,

including those that do not pertain to the plaintiffs, far outweighs any likely benefit to plaintiffs.
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 12 of 47

Defendants further state that they are continuing to search for additional documents responsive to

this request and will supplement this response on a rolling basis, should such documents become

available, but by no later than July 31, 2021.

DOCUMENT REQUEST NO. 8:

               For each Protest listed on the attached Schedule A, provide the following

Documents:

               a) Any and all intelligence reports, threat assessments, and information compiled
                 and/or reviewed in advance of and during the Protests, including all Documents
                 reflecting Officers’ planning for policing the Protests, and any spreadsheets or
                 other lists of “scheduled” and “unscheduled” events during the time period
                 surrounding each Protest;

               b) Any and all communications, tactical decisions, intelligence alerts, policies or
                 other directives issued by any Officer as a result of such intelligence reports,
                 assessments, or other information pertaining to the Protests;

               c) News clips, social media postings, and internet links gathered by the NYPD,
                 including but not limited to such information and records gathered or created by
                 the Office of the Deputy Commissioner for Public Information (“DCPI”), the
                 Intelligence Division, or otherwise, related to any Protest;

               d) Requests for detail, Operations Unit (including Detail Section) records, “204s”,
                 “Who’s Who,” “Force Figures,” “Detail Overview,” roll calls, tactical plans,
                 detail rosters, assignment sheets, internal communications, and other
                 documents) concerning NYPD’s deployment or assignment of Officers and
                 resources relating to the Protests;

               e) Command Log(s) and other records created as a result of or related to the
                 operation any Incident Command Post utilized in connection with policing a
                 Protest;

               f) Records reflecting whether and, if so, by whom, when, and to what extent,
                 dispersal orders or other warnings and opportunities to disperse or comply were
                 given before enforcement action was taken at each Protest where force was used
                 or detentions or Arrests were made;

               g) All To/From Memoranda, Unusual Occurrence Reports, U.F. 49s, Mass Arrest
                 Reports and/or any other Documents consisting of summaries, reviews, recaps,
                 evaluations, critiques, after-action reports, or other reports following any
                 Protest, including but not limited to Joint Operations Center reports;

               h) All videos, including TARU videos, bodyworn camera videos, and Aviation
                 Unit videos;

               i) All audio recordings, including audio recordings of NYPD Citywide and other
                 radio communications;
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 13 of 47

               j) SPRINT reports related to recorded communications (and documents sufficient
                 to decipher such SPRINT reports);

               k) Internal NYPD communications, including, but not limited to, e-mails, text
                 messages, records regarding telephone calls made or received;

               l) Any and all TRI Reports, and any and all Incident Worksheets (PD370-154),
                 and any and all TRI Incident-Investigating Supervisor’s Assessment Reports
                 (PD370-154A), any and all TRI Interaction Reports, all Unusual Incident
                 Reports, including any and all other Documents relating to such reports and
                 worksheets;

               m) Command Log(s) from each arrest processing location to which a person
                arrested in connection with a Protest was brought, including any Mass Arrest
                Processing Center (“MAPC”);

               n) MAPC intake and processing records;

               o) Documents sufficient to identify all Arrests by Officers based on alleged
                 conduct occurring at each Protest Location, including Documents sufficient to
                 identify the number of such Arrests voided by the NYPD;

               p) For any Officer who was injured during any Protest, any related Line of Duty
                 injury paperwork, including but not limited to AIDED Report(s), witness
                 statement(s), and medical records;

               q) For any non-Officer injured related to a Protest, all records related to such
                 injury, including any AIDED Report, Medical Treatment of Prisoner Form,
                 Central Booking Medical Screening Form, Ambulance Call Report, Computer
                 Aided Dispatch, FDNY Pre-Hospital Care Report, and other documents related
                 to such injury;

               r) Documents concerning press inquiries received by Defendants and/or press
                 releases or statements to the press made by individual Defendants or their
                 agents related to any Protest, including such statements made in electronic
                 communications such as e-mail or text messages.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 8:

               Defendants object to Document Request No. 8 on the grounds that subsection “k”

is not limited in scope to any particular subject matter because it simply asks for “internal NYPD

communications;” and it is overbroad because not every individual and officer present at the 83

Protest Locations have relevant knowledge to this litigation. Defendants also object to this

document request on the grounds that it seeks documents that are already in plaintiffs’

possession, custody, or control by virtue of defendants’ previous disclosures and/or plaintiffs’

criminal prosecutions. Defendants further object that this request is not proportional to the needs
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 14 of 47

of the case because plaintiffs already have some of the requested documents and the burden and

expense of searching for and producing “all” of the requested materials, including those that do

not pertain to plaintiffs, far outweigh any likely benefit to plaintiffs. Defendants further object

that it seeks medical records of non-parties that are protected from disclosure by the Health

Insurance Portability and Accountability Act (“HIPAA”) and for which defendants have not

received suitable authorizations. Defendants further object that it is duplicative of Document

Request No. 7, which already requested TRI and Unusual Occurrence Reports for each Protest

Location.   Defendants further object insofar as any of the requested documents contain

information protected from disclosure by the law enforcement privilege because they contain

information of confidential sources.

               Subject to and without waiving any of the above objections, defendants refer

plaintiffs to the documents identified as part of Defendants’ Initial Disclosures and defendants

will also produce by July 31, 2021:

                   •   24-hour recap binders;

                   •   Intel Protest Spreadsheets;

                   •   Minneapolis TAPU Index;

                   •   Extremists Across Ideological Spectrum Exploit Ongoing Protests in

                       Recent Propaganda Campaigns Aimed at Inciting Violence;

                   •   Significant Intelligence Bureau Inv. Violent Protests;

                   •   Intelligence Bureau Incident Summary/Significant Criminal Incidents

                       During Violent Protests;

                   •   Safety Alerts;

                   •   Intelligence SITREPS file 1 and 2 covering May 29-June 9;

                   •   Significant Incidents Involving Suspicious Activity and Threats against

                       Off-Duty Law Enforcement Officers Amid Ongoing Civil Unrest; and
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 15 of 47

                   •   Targeted Attacks against Law Enforcement Officers and Property

                       Nationwide Amid Violent Protests and Unlawful Activities.

               Defendants will continue to search for additional responsive documents and will

provide them, on a rolling basis prior to July 31, 2021, to the extent they exist.

DOCUMENT REQUEST NO. 9:

               For each person identified in response to Interrogatory No. 6 in Plaintiffs’ First

Consolidated Set of Interrogatories to All Defendants, provide the following Documents:

               a) Any and all records created by Officers related to each person Arrested,
                 including all arrest processing paperwork;

               b) Online Booking System (“OLBS”) Report (including handwritten/scratch
                 version);

               c) Online Booking System Arrest Worksheet (PD244-159) (including
                 handwritten/scratch version);

               d) Arrest Report – Supplement (PD244-157);

               e) Prisoner Pedigree Card (PD244-092);

               f) Arrest processing photographs, including digital movement slips and
                 photographs taken as part of NYPD large-scale or mass arrest processing;

               g) Mass Arrest Pedigree Label (244-093);

               h) Complaint Report (313-152) (including handwritten/scratch version);

               i) Complaint Report Worksheet (313-152A) and Omniform Complaint Revision
                 (including handwritten/scratch versions);

               j) Online Prisoner Arraignment (“OLPA”) Report;

               k) Property Clerk Invoice (521-141);

               l) Records reflecting the disposition of property recorded in each such Property
                 Clerk Invoice;

               m) Medical Treatment of Prisoner (244-150);

               n) Activity Logs (112-145) and other similar logs for the tour during which the
                 incident occurred for any and all Officers involved;

               o) Scratch and/or memo book or activity log entries for any and all officers
                 involved;

               p) C-Summons;
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 16 of 47

               q) Desk Appearance Ticket (PD 260-121);

               r) Desk Appearance Ticket Investigation Sheets (360-091);

               s) Records provided to any local prosecutor;

               t) DA Datasheets;

               u) Decline to Prosecute Forms;

               v) Criminal Court Complaint; and

               w) Body worn camera footage associated with their Arrest, including associated
                audit trails and activity logs.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 9:

               Defendants object to Document Request No. 9 on the grounds it is overbroad

because not every individual stopped or arrested at the 83 Protest Locations has relevant

knowledge as to this litigation; and this request is unintelligible insofar as Interrogatory No. 6

also asked defendants to identify officers. Defendants also object to this document request on

the grounds that it se seeks documents that are already in plaintiffs’ possession, custody, or

control by virtue of defendants’ previous disclosures and/or plaintiffs’ criminal prosecutions.

Defendants further object that this request is not proportional to the needs of the case because

plaintiffs already have or have custody over some of the requested documents and the burden

and expense of searching for and producing “all” of the requested materials, including those that

do not pertain to plaintiffs, far outweigh any likely benefit to plaintiffs. Defendants further

object that it seeks medical records of non-parties that are protected from disclosure by the

Health Insurance Portability and Accountability Act (“HIPAA”) and for which defendants have

not received suitable authorizations. Defendants further object that it is duplicative of Document

Request No. 8, which already requested medical treatment of prisoner forms and body worn

camera footage.

               Defendants state, to the extent this information has not been provided, that they

are continuing to search for the documents/information requested in subparts a-m and p-v to the

extent it is in the possession and control of defendants, and will supplement this response on a
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 17 of 47

rolling basis, should such documents become available, but by no later than July 31, 2021.

Defendants will continue to search for the “activity logs” and body worn camera footage of the

officers who were involved with the named plaintiffs in these actions, but object to producing

those of all officers involved in all arrests as they are not proportional to the needs of the case

because the burden and expense of searching for and producing “all” of the materials, including

those that do not pertain to plaintiffs, far outweigh any likely benefit to plaintiffs.

DOCUMENT REQUEST NO. 10:

                For each Protest Location listed in the attached Schedule A, provide Documents

sufficient to identify all persons stopped by Officers during the Protests, including:

                a) the date, time, and location of the encounter;

                b) the name, rank, shield number, and command of any and all Officers involved;

                c) the supervising Officer that made the decision and/or gave the order to stop the
                  person;

                d) the identity of the person stopped; and

                e) the total number of stops disaggregated by race, date the stops occurred, and
                  the precinct of the Officers involved.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 10:

                Defendants object to Document Request No. 10 on the grounds that it is not a

proper request because it does not state with particularity the documents being requested or asks

defendants to create a document; it assumes that a supervising officer gave the order to stop an

individual; and it is overbroad because not every individual stopped at the 83 Protest Locations

have knowledge relevant to this litigation. Defendants also object to this document request on

the grounds that it seeks documents that are already in plaintiffs’ possession, custody, or control

by virtue of defendants’ previous disclosures and/or plaintiffs’ criminal prosecutions.

Defendants further object that this request is not proportional to the needs of the case because the

burden and expense of searching for and producing the requested documents, including those

that do not pertain to the plaintiffs, far outweighs any likely benefit to plaintiffs.
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 18 of 47

               Defendants refer plaintiffs to the documents identified as part of Defendants’

Initial Disclosures and the documents produced on June 16, 2021, and defendants further state

that they are continuing to search for documents responsive to this request related to individuals

that were stopped by members of the NYPD and for whom NYPD official paperwork was filled

out, to the extent it contains the information requested, and will supplement this response on a

rolling basis, should such documents become available, but by no later than July 31, 2021.

DOCUMENT REQUEST NO. 11:

               For each Protest Location listed in the attached Schedule A, provide Documents

sufficient to identify all Arrests by Officers at such Protest Location, including but not limited to:

               a) the total number of Arrests;

               b) the total number of summonses related to those Arrests issued disaggregated by
                 race, date the summons was issued, and the command of the issuing Officers;

               c) the total number of DATs issued elated to those Arrests disaggregated by race,
                 date the DAT was issued, and the command of the issuing Officers;

               d) the total number of arrests processed on-line related to those Arrests
                 disaggregated by race, date of arrest, and the command of the arresting Officers;

               e) the summons number, DAT number, and/or arrest number associated with each
                 Arrest;

               f) the full name, shield number, and tax identification number of the issuing or
                 arresting Officer;

               g) the identity of the person Arrested;

               h) location where the Arrest occurred (i.e., borough and address);

               i) length of time of custodial detention, including date and time of stop and date
                 and time of release;

               j) criminal charge(s); and

               k) disposition of any such charge(s).

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 11:

               Defendants object to Document Request No. 11 on the grounds that it is not a

proper request because it does not state with particularity the documents being requested or asks

defendants to create a document, it is duplicative of Document Request No. 9, which already
        Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 19 of 47

requested DATs, summonses, arrest reports and other arrest documents. Defendants also object

to this document request on the grounds that it seeks documents that are already in plaintiffs’

possession, custody, or control by virtue of defendants’ previous disclosures and/or plaintiffs’

criminal prosecutions. Defendants further object that this request is not proportional to the needs

of the case because the burden and expense of searching for and producing “all” of the requested

documents, including those that do not pertain to the plaintiffs, far outweighs any likely benefit

to plaintiffs.

                 Defendants refer plaintiffs to the documents identified as part of Defendants’

Initial Disclosures and the documents produced on June 16, 2021 and defendants further state

that they are continuing to search for documents responsive to this request related to individuals

that were arrested by members of the NYPD and for whom NYPD official paperwork was filled

out, to the extent it contains the information requested, and will supplement this response on a

rolling basis, should such documents become available, but by no later than July 31, 2021.

AMENDED DOCUMENT REQUEST NO. 12:

                 Provide all Documents relating to policies, procedures, directives, and training

materials regarding use of force reporting and investigation, including the completion of the TRI

Incident Worksheets (370-154) and the TRI Incident-Investigating Supervisor’s Assessment

Reports (370-154A), including but not limited to the Data Entry Guide for Threat, Resistance or

Injury (TRI) Incident Worksheet (SP542).

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 12:

                 Defendants object to Document Request No. 12 on the grounds that it is not

sufficiently limited in time because it seeks documents dating back to two years before the dates

in question; and it is overbroad insofar as it seeks documents that were not in effect on the dates

in question. Defendants also object to this document request on the grounds that it seeks

documents, such as the Patrol Guide, that are publicly available, and thus, equally available to

plaintiffs. Defendants further object that this request is not proportional to the needs of the case
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 20 of 47

because plaintiffs can access some of the requested documents and the burden and expense of

searching for and producing “all” of the requested policies and training materials, including those

that were not in effect on the dates in question, far outweighs any likely benefit to plaintiffs.

Defendants further object that this request is duplicative of Document Request No. 1, which

already sought training materials on use of force.

               Defendants refer plaintiffs to the NYPD patrol guide, which is publicly available.

Defendants are not currently withholding documents on the basis of any privilege, but if any

such documents are identified, defendants will supplement this response and provide a privilege

log. Defendants further state that they are continuing to search for documents responsive to this

request and will supplement this response on a rolling basis, should such documents become

available, but by no later than July 31, 2021.

DOCUMENT REQUEST NO. 13:

               For each Protest Location listed in the attached Schedule A, provide Documents

sufficient to identify each and every use of force by an Officer, including but not limited to

information sufficient to show:

               a) the type of force used;

               b) date/time when used;

               c) the full name, shield number, and tax identification number of the Officer using
                 force;

               d) the assigned command of the Officer using force;

               e) supervising Officer(s);

               f) whether the Officer was on-duty or off-duty;

               g) the location where the incident occurred (including borough);

               h) the race and gender of individual against whom force was used; and

               i) the factual circumstances surrounding the force used.
        Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 21 of 47

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 13:

                 Defendants object to Document Request No. 13 on the grounds that it is not a

proper request because it does not specify the document(s) that it seeks; it is overbroad and

unduly burdensome to produce documentation for “every” use of force as there could be multiple

uses of force in the same incident. Defendants further object insofar as the definition of “use of

force” is unclear. Defendants also object to this document request on the grounds that it seeks

documents that are already in plaintiffs’ possession, custody, or control by virtue of defendants’

previous disclosures. Defendants further object that this request is not proportional to the needs

of the case because the burden and expense of searching for and producing “all” of the requested

documents, including those that do not pertain to the plaintiffs, far outweighs any likely benefit

to plaintiffs.

                 Subject to and without waiving any of the above objections, defendants refer

plaintiffs to the documents identified as part of Defendants’ Initial Disclosures. Defendants

further state that they are continuing to search for documents responsive to this request,

including but not limited to TRI reports and Body Worn Camera footage, to the extent there is

any official NYPD documentation that contains the information sought in the above request, and

will supplement this response on a rolling basis, should such documents become available, but

by no later than July 31, 2021.

                 .

DOCUMENT REQUEST NO. 14:

                 For each Protest Location listed in the attached Schedule A, provide all

Documents concerning any incidents currently or formerly under investigation or referred for

internal investigation by the NYPD (including but not limited to the Internal Affairs Bureau

(“IAB”), the Chief of Department (“COD”), Department Advocates Office, Office of the Chief

of the Department, Risk Management Bureau, and/or Patrol Bureau Investigations) including all

related complaints, log entries, record reviews, video and audio recordings, all recordings of
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 22 of 47

interrogations of the members of service, interviews of any and all non-members of service as

well as members of services, body-worn camera footage and associated audit trails and activity

logs, and radio transmissions, TARU recordings and any other recordings (such as Argus videos)

and/or, and any other Documents collected, considered, or reviewed, and any determinations,

disciplinary   recommendations,      settlement   offers,   case   analysis,   or   other   outcome

recommendations made by any person within the NYPD with respect to any occurrence that

happened at such Protest Location.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 14:

               Defendants object to Document Request No. 14 on the grounds that it is

overbroad because it seeks documents for “any” incident under investigation, which may include

incidents that have no bearing on the claims at issue; it is vague and ambiguous as to the

meaning of “related complaints;” and it is duplicative of Document Request Nos. 7 & 8, which

already sought all NYPD videos and audio recordings of the Protest Locations. Defendants also

object that this request is unduly burdensome to search for, obtain, and produce “all documents

concerning any incident” under investigation for the 83 Protest Locations. Defendants further

object that this request is not proportional to the needs of the case because the burden and

expense of obtaining and producing all of the requested materials, which may include

investigation outside the scope of this litigation, far outweighs any likely benefit to plaintiffs.

Defendants further object that it seeks documents that are not relevant insofar as any

investigation is against a non-party officer. Defendants further object that this request seeks

documents that are not relevant because they concern allegations of misconduct that are not

substantiated; did not result in a finding of misconduct; or are not similar in nature to the

allegations herein. Defendants further object to this request insofar as any documents for “case

analysis” were prepared by an attorney on the grounds that such documents are protected from

disclosure by the attorney work product privilege. Defendants further object insofar as any of

these investigations remain open and are therefore protected from disclosure. Defendants further
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 23 of 47

object that it seeks medical records of non-parties that are protected from disclosure by the

Health Insurance Portability and Accountability Act (“HIPAA”) and for which defendants have

not received suitable authorizations.by Defendants further object and state that unrelated actions,

premised on different sets of factual allegations, cannot support an inference of the existence of

unconstitutional customs and policies and thus cannot support a claim against the City. See

Simms v. City of New York, 480 F. App’x 627 (2d Cir. 2012).

               Limiting this response to substantiated and completed disciplinary proceedings

related to incidents that occurred on the dates on the schedule, defendants state that they are

continuing to search for documents responsive to this request, and will produce these files

subject to the confidentiality order in place in this case this response on a rolling basis, should

such documents become available, but by no later than July 31, 2021.

DOCUMENT REQUEST NO. 15:

               For each Protest Location listed in the attached Schedule A, provide all

Documents concerning any incidents currently or formerly under investigation or referred for

investigation by the Civilian Complaint Review Board (“CCRB”) including all related

complaints, video (including Argus video) and audio recordings, body-worn camera footage and

radio transmissions. investigator notes and reports, and any other Documents collected,

considered, or reviewed, an any determinations, disciplinary recommendations, or other outcome

recommendations made by the NYPD or CCRB with respect to any occurrence that happened at

such Protest Location.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 15:

               Defendants object to Document Request No. 15 on the grounds that it is

overbroad because it seeks documents for “any” incident under investigation, which may include

incidents that have no bearing on the claims at issue; it is unduly burdensome to search for,

obtain, and produce “all documents concerning any incident” under investigation for the 83

Protest Locations; and it seeks documents that are not relevant insofar as any investigation is
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 24 of 47

against a non-party officer. Defendants also object that this request is duplicative of Document

Request Nos. 7 & 8, which already requested all NYPD videos and audio recordings, including

body worn camera footage. Defendants further object that this request is not proportional to the

needs of the case because the burden and expense of obtaining and producing all of the requested

materials, which may include investigation outside the scope of this litigation, far outweighs any

likely benefit to plaintiffs. Defendants further object that this request seeks documents that are

not relevant because they concern allegations of misconduct that are not substantiated; did not

result in a finding of misconduct; or are not similar in nature to the allegations herein.

Defendants further object and state that unrelated actions, premised on different sets of factual

allegations, cannot support an inference of the existence of unconstitutional customs and policies

and thus cannot support a claim against the City. See Simms v. City of New York, 480 F. App’x

627 (2d Cir. 2012).

               Limiting this response to substantiated and completed disciplinary proceedings

related to incidents that occurred on the dates on the Schedule, defendants state that they are

continuing to search for documents responsive to this request, and will produce these files

subject to the confidentiality order in place in this case this response on a rolling basis, should

such documents become available, but by no later than July 31, 2021.

DOCUMENT REQUEST NO. 16:

               For each Officer identified in response to Interrogatory Nos. 8 and/or 9 in

Plaintiffs’ First Consolidated Set of Interrogatories to All Defendants, all personnel-related

records in the possession of the NYPD or the City of New York, including but not limited to:

               a) Records reflecting the Officer’s histories as to CCRB and IAB investigations,
                 as well as underlying records;

               b) The Academy Transcript and all training logs and other records reflecting the
                 NYPD training each Officer received at the NYPD Academy and after
                 graduating the NYPD Academy;

               c) Central Personnel Index (“CPI”) file records or similarly defined records;
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 25 of 47

               d) Any and all records concerning internal NYPD disciplinary action, letters in
                 the personnel file, command discipline, chares and specifications, transfers,
                 and/or warnings and admonishments;

               e) Performance profiles, or similarly defined records;

               f) Psychological Services Unit (“PSU”) records or similarly defined records;

               g) Risk Assessment Information Liability System (“RAILS”) records;

               h) Early warning or intervention records or similarly defined records;

               i) Supervisor complaint reports or command discipline election reports;

               j) Any and all letters requesting sealing of disciplinary records or charges;

               k) Any and all documents related to performance monitoring;

               l) Giglio profiles and/or similar resume providing information regarding all
                 internal NYPD and CCRB complaints, investigations, and dispositions,
                 including the Police Commissioner’s case analysis;

               m) Records from the Internal Affairs Bureau, Inspectional Services Division,
                Office of the Chief of the Department, or Department Advocates Office;

               n) The caption, complaint, and records reflecting the disposition of any and all
                 lawsuits against each such Officer;

               o) To the extent not covered in the preceding sub-paragraphs, all Documents
                 relating to any civilian or departmental-generated complaints of police
                 misconduct, dereliction of duty or violation of the New York State penal laws or
                 regulations of the NYPD, including but not limited, physical brutality, verbal
                 abuse, and violence or abuse.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 16:

               Defendants object to Document Request No. 16 on the grounds that it is

overbroad because it seeks “all” personnel records and lawsuits against officers, including those

that do not pertain to the allegations at issue and it is unduly burdensome to search for, obtain,

and produce “all personnel-related records.” Defendants also object to this document request on

the grounds that it seeks documents, such as the caption and complaint of lawsuits against

officers that are publicly available, and thus, plaintiffs have equal access to those documents.

Defendants further object that it seeks documents that are not relevant insofar as any

investigation or lawsuit is against a non-party officer. Defendants further object that this request

is not proportional to the needs of the case because the burden and expense of obtaining and
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 26 of 47

producing all of the requested materials, which plaintiffs may already have or have access to and

may include investigations of alleged misconduct outside the scope of this litigation, far

outweighs any likely benefit to plaintiffs. Defendants further object that this request seeks

documents that are not relevant because they concern allegations of misconduct that are not

substantiated; did not result in a finding of misconduct; or are not similar in nature to the

allegations herein. Defendants further object insofar as any documents are sealed by operation

of law and/or pursuant to New York Criminal Procedure Law §§ 160.50, et seq. and an

applicable 160.50 release has been provided to defendants. Defendants further object and state

that unrelated actions, premised on different sets of factual allegations, cannot support an

inference of the existence of unconstitutional customs and policies and thus cannot support a

claim against the City. See Simms v. City of New York, 480 F. App’x 627 (2d Cir. 2012).

               Subject to and without waiving any of the above objections, and limiting this

request to the named defendants, defendants state that they will produce substantiated and

unsubstantiated allegations of misconduct within the past ten years related to the claims in these

cases or truthfulness. To the extent the allegations are not otherwise public, defendants will

produce these allegations pursuant to the Confidentiality Order in place in this case. Defendants

will be withholding all other responsive documents pursuant to the aforementioned objections.

DOCUMENT REQUEST NO. 17:

               Provide all Documents concerning Officers receiving discipline for misconduct

occurring during the Protests, or who have been recommended to receive discipline for such

misconduct.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 17:

               Defendants object and cannot respond to Document Request No.17 on the

grounds that it is unintelligible because it does not state with particularity the documents being

requested. To the extent that plaintiffs are seeking personnel records of officers, defendants refer

plaintiffs to their objections and responses to Document Request No. 16. To the extent that
          Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 27 of 47

plaintiffs are seeking the investigation files of the alleged misconduct, defendants refer plaintiffs

to their objections and responses to Document Request Nos. 14 & 15.

DOCUMENT REQUEST NO. 18:

                Provide all Documents concerning communications from May 25, 2020 to present

between and among any and all NYPD personnel and personnel of the Office of the Mayor,

including Mayor de Blasio or his designees, and the Mayor’s Office of Criminal Justice,

regarding NYPD’s planning for and response to any protest anticipated to take place in New

York City following the death of George Floyd, including but not limited to the Protests.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 18:

                Defendants object to Document Request No. 18 on the grounds that it is

subsumed by Document Request No. 19 below because any responsive documents to Request

No. 18 would be produced under Request No. 19. Defendants refer plaintiffs to their objections

and responses therein.

DOCUMENT REQUEST NO. 19:

                Provide all Documents concerning communications about any protest anticipated

to take place in New York City following the death of George Floyd, including but not limited to

the Protests from May 25, 2020 to present, by Defendants Mayor de Blasio, Commissioner Shea,

Chief Monahan, and all Borough Commanders, and Deputy Commissioner of Intelligence John

Miller.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 19:

                Defendants object to Document Request No. 19 on the grounds that it is not

sufficiently limited in time because it seeks ongoing protests; it is vague and ambiguous because

it seeks documents “concerning communications” and it is unclear whether plaintiffs are seeking

communications themselves or other documents; and it is not sufficiently limited in scope

because the subject of anticipated protests is too generalized. Defendants also object on the

grounds that it is overbroad because it seeks all communications from certain individuals
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 28 of 47

regardless of the recipient. Defendants further object that it is not proportional to the needs of

the case because the burden and expense of obtaining and producing all of the communications

from the requested individuals for a period of almost one year outweighs any likely benefit to

plaintiffs. Defendants further object that it seeks documents that are protected from disclosure

by the attorney client privilege insofar as any communications are with the Office of Corporation

Counsel or NYPD Legal Bureau.

               Limiting this response to communications that occurred concerning anticipated

protests regarding the death of George Floyd/Black Lives Matter on or about the dates listed in

the Schedule, defendants state that they are continuing to search for documents responsive to this

request, and will produce these documents response on a rolling basis, to the extent they are not

privileged, should such documents become available.

DOCUMENT REQUEST NO. 20:

               Provide all documents received by, referenced, or reviewed by Mayor de Blasio,

Commissioner Shea, and/or Chief Monahan, Borough Commanders, Deputy Commissioner of

Intelligence John Miller, and Incident Commanders documenting occurrences and/or interactions

between Officers and civilians at any and all Protest Locations from May 28, 2020, to present.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 20:

               Defendants object to Document Request No. 20 on the grounds that it is vague

and ambiguous as to “occurrences and/or interactions” because it is unclear what interactions

plaintiffs are seeking; it is not a proper request because it does not state with particularity the

documents that plaintiffs are seeking; and it is overbroad and it seeks documents that are not

relevant because it seeks all interactions between officers and civilians, which include

interactions that are not at issue in this action. Defendants also object on the grounds that it is

vague and ambiguous as to what plaintiffs are seeking when they request documents “received”

or “referenced” by the listed individuals. Defendants further object that it is not sufficiently

limited in time because the request is for ongoing documents. Defendants further object that it is
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 29 of 47

not proportional to the needs of the case because the burden and expense of producing all

documents “received, referenced, or reviewed by” the requested individuals for a period of

almost one year outweighs any likely benefit to plaintiffs.

               Limiting this response to not privileged documents received by Mayor de Blasio,

Commissioner Shea, and/or Chief Monahan, Borough Commanders, Deputy Commissioner of

Intelligence John Miller, and Incident Commanders documenting alleged unconstitutional

occurrences and/or interactions between Officers and civilians, and/or occurrences/interactions

between Officers and civilians similar in nature to the subject matter of these lawsuits,

defendants state that they are continuing to search for documents responsive to this request, and

will produce these documents response on a rolling basis, to the extent they are not privileged,

should such documents become available.

DOCUMENT REQUEST NO. 21:

               For each Protest Location listed in the attached Schedule A, provide all

communications between and among any Officers supervising, commanding, or otherwise

directing NYPD’s response to the Protests at each Protest Location, including but not limited to

communications between and among Borough Commanders, SRG Command, and Deputy

Commissioner of Intelligence John Miller.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 21:

               Defendants object to Document Request No.21 on the grounds that it is overbroad

because it seeks communications that pertain to subjects other than the arrest or use of force

involving protesters; it is not limited in time to the date of the protests; and it is unduly

burdensome to produce “all” communications between an unspecified number of officers for 83

Protest Locations. Defendants further object that this request is not proportional to the needs of

the case because the burden and expense of searching for and producing “all” of the requested

documents, as they do not pertain to the plaintiffs, far outweighs any likely benefit to plaintiffs.

Defendants further object insofar as any documents or portions of documents are protected from
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 30 of 47

disclosure by the law enforcement privilege because they would reveal information that would

interfere with ongoing investigations and/or law enforcement techniques and procedures.

               Limiting this response to communications recorded on the dates listed in the

Schedule defendants will produce recorded radio runs on a rolling basis, but by no later than July

31, 2021.

DOCUMENT REQUEST NO. 22:

               Provide all Documents, including all non-privileged communications, in

Defendants’ possession, custody, or control concerning the December 30, 2020 Corporation

Counsel Report Pursuant to Executive Order 58 (June 20, 2020) Directing an Analysis of Factors

Impacting the George Floyd Protests in New York City, including any and all Documents

received or reviewed by Corporation Counsel in preparing such report.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 22:

               Defendants object to Document Request No. 22 on the grounds that it is vague

and ambiguous as to what documents plaintiffs are seeking by asking for documents

“concerning” another document; it is not limited in time in any way; and it is overbroad because

it seeks documents that do not include incidents with plaintiffs. Defendants also object that this

request is not proportional to the needs of the case because the burden and expense of obtaining

and producing all of the requested documents, especially those that do not pertain to the plaintiffs

or Protests at issue, outweigh any likely benefit to plaintiffs. Defendants further object to this

request on the grounds that it seeks documents protected from disclosure by attorney work

product, deliberative process, and/or other applicable privileges.      Defendants further object

insofar as the documents reviewed by the Corporation Counsel are publicly available or

otherwise obtainable from another source, and thus, equally obtainable by plaintiffs

               Defendants state that they will produce all non-privileged documents relied upon

or referenced in the Corporation Counsel report before July 31, 2021.
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 31 of 47

DOCUMENT REQUEST NO. 23:

               Provide all Documents, including all non-privileged communications, in

Defendants’ possession custody, or control concerning the December 2020 Report by the New

York City Department of Investigation (“DOI”) titled: Investigation into NYPD Response to the

George Floyd Protests, including any and all Documents received or reviewed by DOI in

preparing such report.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 23:

               Defendants object to Document Request No. 23 on the grounds that it is

overbroad because it seeks documents that do not pertain to incidents with plaintiffs; it is vague

and ambiguous as to what documents plaintiffs are seeking by asking for documents

“concerning’ another document; and it is not limited in time in any way. Defendants also object

that it is not proportional to the needs of the case because the burden and expense of obtaining

and producing all of the requested documents, especially those that do not pertain to the plaintiffs

or Protests at issue, outweighs any likely benefit to plaintiffs. Defendants further object insofar

as the documents reviewed by DOI are publicly available or otherwise obtainable from another

source, and thus, equally obtainable by plaintiffs.

               Defendants state that they will produce all non-privileged documents relied upon

or referenced in the DOI report before July 31, 2021.

DOCUMENT REQUEST NO. 24:

               Provide all Documents concerning any communications between any NYPD

personnel, including from the Community Affairs Bureau and/or any other neighborhood

policing liaisons and organizers of the Protests.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 24:

               Defendants object to Document Request No. 24 on the grounds that it is vague

and ambiguous because it seeks documents “concerning communications” and it is unclear

whether plaintiffs are seeking communications themselves or other documents; it is not limited
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 32 of 47

in time and scope to the protests at issue; and it is overbroad because it seeks “any”

communications. Defendants also object that it seeks documents that are equally available to

plaintiffs because they can obtain the requested documents from third parties. Defendants

further object that it seeks documents that are not relevant because it seeks documents that

pertain to subjects other than the arrest or use of force involving protesters at issue in this action.

Defendants further object that this request is not proportional to the needs of the case because the

burden and expense of searching for and producing “all” of the requested documents, as they do

not pertain to the plaintiffs, far outweighs any likely benefit to plaintiffs and to the extent that it

is requesting any communication from any member of the NYPD to any neighborhood policing

liaisons or organizers.    Defendants will conduct a search for written communications with

respect to the protests listed on the Schedule and produce all non-privileged documents, to the

extent they exist, before July 31, 2021.

DOCUMENT REQUEST NO. 25:

               Provide all Documents concerning reports, reviews, communications, discussions,

assessments, and analyses, including but not limited to after-action reviews, Sentinel Event

reviews, postmortem reviews, and project debriefs, concerning the NYPD’s deployment of

officers to protests related to Occupy Wall Street (2011-2012) and in response to the death of

Eric Garner (2014-2015).

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 25:

               Defendants object to Document Request No. 25 on the grounds that it is

overbroad because it seeks documents that pertain to subjects other than the arrest or use of force

involving protesters at issue in this action; and this request seeks documents that are not relevant

because they have no bearing on the instant litigation. Defendants also object on the grounds

that it is vague and ambiguous because it seeks documents “concerning” reports, reviews,

communications, discussions, etc. and it is unclear whether plaintiffs are seeking the documents

themselves or other documents. Defendants further object that this request is not sufficiently
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 33 of 47

limited in time because it seeks documents dating back to nine years before the dates in question.

Defendants further object that this request is not proportional to the needs of the case because the

burden and expense of searching for and producing “all” of the requested documents, as they do

not pertain to the plaintiffs, far outweighs any likely benefit to plaintiffs. Defendants further

object insofar as any documents or portions of documents are protected from disclosure by the

law enforcement privilege because they would reveal information that would interfere with

ongoing investigations and/or law enforcement techniques and procedures. Defendants further

object that it seeks documents that are protected from disclosure by the attorney client privilege

or attorney work product, insofar as any communications or discussions are with the Office of

Corporation Counsel or NYPD Legal Bureau.

               Limiting their response to non-privileged portions of after-action reports,

defendants state that they are continuing to search for documents responsive to this request and

will supplement this response on a rolling basis, should such documents become available, but

by no later than July 31, 2021.        Defendants further state that “Sentinel Event reviews,

postmortem reviews, and project debriefs” do not exist.



DOCUMENT REQUEST NO. 26:

               Provide all Documents concerning the decision by then-District Judge Richard

Sullivan concerning defendant Monahan’s actions as reported in Dinler v. City of New York, No.

04 Civ. 7921 (RJS) (JCF), 2012 U.S. Dist. LEXIS 141851, at *27-39 (S.D.N.Y. Sept. 30, 2012),

including but not limited to discipline of defendant Monahan, changes in policies, directives,

orders, and/or instructions concerning group arrests.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 26:

               Defendants object to Document Request No. 26 on the grounds that it is not a

proper request as it does not state with particularity the documents being requested. Defendants

further object that this request is not limited in time; and it is not limited in scope to the same
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 34 of 47

type of claims as in this action. Defendants further object insofar as it seeks documents related

to the referenced actions that are protected from disclosure by the attorney client privilege or

attorney work product. Defendants further object that it seeks allegations of misconduct that

were not substantiated; did not result in a finding of misconduct; are not similar in nature to the

allegations herein.      Defendants further object and state that unrelated actions, premised on

different sets of factual allegations, cannot support an inference of the existence of

unconstitutional customs and policies and thus cannot support a claim against the City. See

Simms v. City of New York, 480 F. App’x 627 (2d Cir. 2012). Defendants further object that

this request is not proportional to the needs of the case because the burden and expense of

searching for and producing “all” of the requested documents and materials outweigh any likely

benefit to plaintiffs.     Notwithstanding the aforementioned objections, and based upon the

clarification provided at the May 21, 2021 meet-and-confer, at which plaintiffs explained that

they were seeking information concerning changes made at NYPD or discipline to Chief

Monahan after the Dinler decision, defendants state that they are continuing to search for

documents responsive to this request and will supplement this response on a rolling basis, should

such documents become available, but by no later than July 31, 2021.

DOCUMENT REQUEST NO. 27:

               Provide all Documents concerning the jury’s verdict against defendant Monahan

in Abdell v. City of New York, No. 05 Civ. 8453 (RJS) (S.D.N.Y.), including but not limited to

discipline of defendant Monahan.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 27:

               Defendants object to Document Request No. 27 on the grounds that it is not a

proper request because it does not sufficiently state with particularity the documents being

requested, insofar as “concerning the jury’s verdict” is unclear what documents plaintiffs are

seeking. Defendants further object that this request is not limited in time; and it is not limited in

scope to the same type of claims as in this action. Defendants further object that this request is
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 35 of 47

not proportional to the needs of the case because the burden and expense of searching for and

producing “all” of the requested documents and materials outweigh any likely benefit to

plaintiffs. Defendants further object insofar as it seeks documents related to the referenced

actions that are protected from disclosure by the attorney client privilege or attorney work

product. Defendants further object that it seeks document that are not relevant because it seeks

allegations of misconduct that were not substantiated; did not result in a finding of misconduct;

are not similar in nature to the allegations herein. Defendants further object and state that

unrelated actions, premised on different sets of factual allegations, cannot support an inference of

the existence of unconstitutional customs and policies and thus cannot support a claim against

the City. See Simms v. City of New York, 480 F. App’x 627 (2d Cir. 2012).

               Notwithstanding the aforementioned objections, and based upon the clarification

provided at the May 21, 2021 meet-and-confer, at which plaintiffs explained that they were

seeking information concerning changes made at NYPD or discipline to Chief Monahan after the

Abdell decision, defendants state that they are continuing to search for documents responsive to

this request and will supplement this response on a rolling basis, should such documents become

available, but by no later than July 31, 2021.

DOCUMENT REQUEST NO. 28:

               Provide all Documents concerning the payment of the punitive damages awarded

in Abdell v. City of New York, No. 05 Civ. 8453 (RJS) (S.D.N.Y.).

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 28:

                Defendants object and state that unrelated actions, premised on different sets of

factual allegations, cannot support an inference of the existence of unconstitutional customs and

policies and thus cannot support a claim against the City. See Simms v. City of New York, 480

F. App’x 627 (2d Cir. 2012). Notwithstanding the objection, defendants state the City of New

York paid the punitive damages award in the Abdell case.
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 36 of 47

DOCUMENT REQUEST NO. 29:

                Provide all Documents concerning any disciplinary action taken regarding Deputy

Inspector Edward Winski concerning his actions during Occupy Wall Street protests, which were

the subject of several litigations: Vincent v. Winski, No. 14 Civ. 7744; Gersbacher v. Winski, No.

14 Civ. 7600.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 29:

                Defendants object to Document Request No. 29 on the grounds that it assumes

that Inspector Winski committed misconduct during the Occupy Wall Street Protests.

Defendants also object that this request is not proper insofar as it does not state with particularity

the documents being requested. Defendants further object that this request is not limited in time;

and it is not limited in scope to the same type of claims as in this action. Defendants further

object insofar as it seeks documents related to the referenced actions that are protected from

disclosure by the attorney client privilege or attorney work product. Defendants further object

that it seeks allegations of misconduct that were not substantiated; did not result in a finding of

misconduct; are not similar in nature to the allegations herein. Defendants further object and

state that unrelated actions, premised on different sets of factual allegations, cannot support an

inference of the existence of unconstitutional customs and policies and thus cannot support a

claim against the City. See Simms v. City of New York, 480 F. App’x 627 (2d Cir. 2012).

Notwithstanding the above objections, defendants state there was no disciplinary action taken

against Inspector Winski concerning his actions at Occupy Wall Street demonstrations.

DOCUMENT REQUEST NO. 30:

                Provide all Documents concerning any complaint made to, or investigation by the

NYPD or CCRB, of any NYPD officer displaying a “white power” symbol during any of the

Protests listed on the attached Schedule A.
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 37 of 47

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 30:

                Defendants object to Document Request No. 30 on the grounds that it is

duplicative of and subsumed by Document Request Nos. 14, 15, & 16, which already called for

the production of the requested documents.        In response to this request, defendants refer

plaintiffs to defendants’ objections and responses to those document requests.

DOCUMENT REQUEST NO. 31:

                Provide all Documents concerning any complaint made to or investigation by the

NYPD or CCRB, of any NYPD officer for making racist statements or for racist conduct,

including but not limited to, racial profiling.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 31:

                Defendants object to Document Request No. 31 on the grounds that it is

duplicative of and subsumed by Document Request Nos. 14, 15, & 16, which already called for

the production of the requested documents.        In response to this request, defendants refer

plaintiffs to defendants’ objections and responses to those document requests.

DOCUMENT REQUEST NO. 32:

                Provide all Documents concerning any investigation into, or assessments of,

NYPD officers’ possible affiliations with racist or white supremacist organizations, including but

not limited to IAB, Intelligence or Anti-terrorism unit investigations or assessments.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 32:

                Defendants object to Document Request No. 32 on the grounds that it is not a

proper request because it does not state with particularity the documents being requested; it is not

sufficiently limited in time because it seeks documents dating back to two years before the dates

in question; and it is overbroad because it asks for “any investigation” and that includes officers

who could not possibly be defendants to this action. Defendants also object that this request is

not proportional to the needs of the case because the burden and expense of obtaining and

producing the requested documents outweighs any likely benefit to plaintiffs. Defendants further
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 38 of 47

object that it is vague and ambiguous as to which groups plaintiffs mean by the “racist or white

supremacist organizations.”

               Subject to and without waiving any of the above objections, defendants state that

NYPD Intelligence Bureau has no responsive documents.              Defendants are searching for

responsive documents within IAB and Anti-terrorism and will provide responsive documents, to

the extent they exist, by July 31, 2021.

DOCUMENT REQUEST NO. 33:

               Provide all Documents concerning investigations into, or assessments of, NYPD

officers’ possible affiliations with Proud Boys, Oath Keepers, Three Percenters, or other far-right

or neo- Nazi organizations, including but not limited to IAB, Intelligence or Anti-terrorism unit

investigations or assessments.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 33:

               Defendants object to Document Request No. 33 on the grounds that it is

duplicative of Document Request No. 32, insofar as the listed groups are “racist or white

supremacist organizations.” Defendants also object that this request is not a proper request

because it does not state with particularity the documents being requested; it is not sufficiently

limited in time because it seeks documents dating back to two years before the dates in question;

and it is overbroad because it asks for “any investigation” and that includes officers who could

not possibly be defendants to this action.      Defendants also object that this request is not

proportional to the needs of the case because the burden and expense of obtaining and producing

the requested documents outweighs any likely benefit to plaintiffs.

               Subject to and without waiving any of the above objections, defendants state that

NYPD Intelligence Bureau has no responsive documents.              Defendants are searching for

responsive documents within IAB and Anti-terrorism and will provide responsive documents, to

the extent they exist, by July 31, 2021.
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 39 of 47

DOCUMENT REQUEST NO. 34:

               All Documents concerning any investigation into NYPD officers’ participation in

online far-right/racist message boards, such as the Law Enforcement Rant site Deputy Inspector

James Kobel posted on (see Sierra First Amended Complaint at ¶¶ 166-168).

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 34:

               Defendants object to Document Request No. 34 on the grounds that it is

duplicative of Document Request No. 32, insofar as the listed groups are “racist or white

supremacist organizations.” Defendants also object that this request is not a proper request

because it does not state with particularity the documents being requested; it is not sufficiently

limited in time because it seeks documents dating back to two years before the dates in question;

and it is overbroad because it asks for “any investigation” and that includes officers who could

not possibly be defendants to this action.     Defendants also object that this request is not

proportional to the needs of the case because the burden and expense of obtaining and producing

the requested documents outweighs any likely benefit to plaintiffs.

               Subject to and without waiving any of the above objections, defendants state that

NYPD Intelligence Bureau has no responsive documents.             Defendants are searching for

responsive documents within IAB and Anti-terrorism and will provide responsive documents, to

the extent they exist, by July 31, 2021.

DOCUMENT REQUEST NO. 35:

               Provide all Documents concerning any discipline of any NYPD officer for use of

racist language during the Protests.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 35:

               Defendants object to Document Request No. 35 on the grounds that it is

duplicative of and subsumed by Document Request Nos. 14, 15, & 16, which already called for

the production of the requested documents.       In response to this request, defendants refer

plaintiffs to defendants’ objections and responses to those document requests.
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 40 of 47

DOCUMENT REQUEST NO. 36:

               Provide all Unusual Incident reports (UF-49s), after-action reports, to/from

memoranda, and Mass Arrests Reports, made or maintained at any time, concerning the

following protests:

               a) World Economic Forum protests in 2002;

               b) Republican National Convention protests in 2004;

               c) Occupy Wall Street in 2011 and 2012;

               d) Black Lives Matter protests between 2013 and 2020;

               e) Pro-Trump car caravans on November 1, 2020.

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 36:

               Defendants object to Document Request No. 36 on the grounds that it is

compound in that it seeks various documents for five different protests spanning 18 years; it is

not sufficiently limited in time because it seeks documents dating back to 18 years before the

dates in question and for a period of seven years; and this request seeks documents that are not

relevant because they have no bearing on the instant litigation. Defendants further object that

this request is not proportional to the needs of the case because the burden and expense of

searching for and producing “all” of the requested documents, as they do not pertain to the

plaintiffs, far outweighs any likely benefit to plaintiffs. Defendants further object and state that

unrelated actions, premised on different sets of factual allegations, cannot support an inference of

the existence of unconstitutional customs and policies and thus cannot support a claim against

the City. See Simms v. City of New York, 480 F. App’x 627 (2d Cir. 2012). Notwithstanding

the aforementioned objections, defendants will produce Unusual Incident reports (UF-49s), after-

action reports, to/from memoranda, and Mass Arrests Reports from Occupy Wall Street

demonstrations, Black Lives Matter protests, and Pro-Trump car caravan, appropriately redacted,

by July 31, 2021. Defendants will withhold documents concerning WEF and RNC based upon

the aforementioned objections.
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 41 of 47

DOCUMENT REQUEST NO. 37:

               Provide all Documents concerning complaints, made at any time, alleging NYPD

excessive force and use of racial epithets during policing of each protest listed in Request No.

36.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 37:

               Defendants object to Document Request No. 37 on the grounds that it is

compound in that it seeks; it is vague and ambiguous as to the generic term “complaints,” it does

not specify to whom the complaints were made; and it is not sufficiently limited in time because

it seeks documents dating back to 18 years before the dates in question. Defendants further

object that this request is not proportional to the needs of the case because the burden and

expense of searching for and producing “all” of the requested documents, as they do not pertain

to the plaintiffs, far outweighs any likely benefit to plaintiffs. Defendants further object that this

request seeks documents that are not relevant because they concern allegations of misconduct

that are not substantiated; did not result in a finding of misconduct; or are not similar in nature to

the allegations herein. Defendants further object and state that unrelated actions, premised on

different sets of factual allegations, cannot support an inference of the existence of

unconstitutional customs and policies and thus cannot support a claim against the City. See

Simms v. City of New York, 480 F. App’x 627 (2d Cir. 2012).

               Defendants further object to Document Request No. 37 on the grounds that it is

subsumed by Document Request No. 15 because any responsive documents to Request No. 37

would be produced under Request No. 15. Defendants refer plaintiffs to their objections and

responses therein.

DOCUMENT REQUEST NO. 38:

               Provide all Documents sufficient to identify all Arrests effected by Officers at

each protest listed in Request No. 36, including the following information:

               a) the total number of Arrests;
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 42 of 47

               b) the total number of summonses related to those Arrests issued disaggregated by
                 race, date the summons was issued, and the command of the issuing Officers;

               c) the total number of DATs issued elated to those Arrests disaggregated by race,
                 date the DAT was issued, and the command of the issuing Officers;

               d) the total number of arrests processed on-line related to those Arrests
                 disaggregated by race, date of arrest, and the command of the arresting Officers;

               e) the summons number, DAT number, and/or arrest number associated with each
                 Arrest;

               f) the full name, shield number, and tax identification number of the issuing or
                 arresting Officer;

               g) the identity of the person Arrested;

               h) location where the Arrest occurred (i.e., borough and address);

               i) length of time of custodial detention, including date and time of stop and date
                 and time of release;

               j) criminal charge(s); and

               k) disposition of any such charge(s).

AMENDED OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 38:

               Defendants object to Document Request No. 38 on the grounds that it is not

sufficiently limited in time because it seeks documents dating back 18 years before the dates in

question. Defendants further object that this request is not proportional to the needs of the case

because the burden and expense of searching for and producing “all” of the requested

documents, as they do not pertain to the plaintiffs, far outweighs any likely benefit to plaintiffs.

Defendants further object insofar as any documents are sealed by operation of law and/or

pursuant to New York Criminal Procedure Law §§ 160.50, et seq. and an applicable 160.50

release has been provided to defendants for those arestees, or an unsealing order is entered.

Defendants further object and state that unrelated actions, premised on different sets of factual

allegations, cannot support an inference of the existence of unconstitutional customs and policies

and thus cannot support a claim against the City. See Simms v. City of New York, 480 F. App’x

627 (2d Cir. 2012).
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 43 of 47

DOCUMENT REQUEST NO. 39:

               Provide all Documents reflecting NYPD policies and practices in effect during the

Protests regarding who is authorized to determine when a person related to a protest or

demonstration may be released with a Summons or DAT, including any relevant NYPD Patrol

Guide provisions.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 39:

               Defendants object to Document Request No. 39 on the grounds it is vague and

ambiguous as to what is meant by related as used in a “person related to a protest.”. Defendants

also object that this request seeks documents, like the Patrol Guide, that are publicly available

and thus, equally available to plaintiffs.        Defendants further object that this request is not

proportional to the needs of the case because the burden and expense of searching for and

producing “all” of the requested documents, including those that do not pertain to the plaintiffs,

far outweighs any likely benefit to plaintiffs.

               As its response to the above request, defendants refer plaintiffs to the NYPD

patrol guide, which is publicly available. Defendants are not currently withholding documents

on the basis of any privilege, but if any such documents are identified, defendants will

supplement this response and provide a privilege log. Defendants further state that they are

continuing to search for additional documents responsive to this request and will supplement this

response on a rolling basis, should such documents become available, but by no later than July

31, 2021. .

DOCUMENT REQUEST NO. 40:

               Provide all Documents reflecting NYPD policies and practices in effect during the

Protests regarding the steps involved in processing an Arrest for a Protest-Related Violation or

Offense outside of a protest or demonstration.
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 44 of 47

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 40:

                 Defendants object to Document Request No. 40 on the grounds that it is

unintelligible as to how one could have an arrest for a protest-related violation outside of a

protest or demonstration. Defendants also object that it is vague and ambiguous as to the

undefined terms of a “Protest-Related Violation of Offense.” Defendants further object that it is

not sufficiently limited in time because it seeks documents dating back to two years before the

dates in question. Defendants further object that this request is not proportional to the needs of

the case because the burden and expense of searching for and producing “all” of the requested

documents, including those that do not pertain to the plaintiffs, far outweighs any likely benefit

to plaintiffs. Defendants further object that this request is overbroad because it seeks documents

that expressly are “outside” of a protest or demonstration.

                 Subject to and without waiving any of the above objections, defendants refer

plaintiffs to the NYPD patrol guide, which is publicly available. Defendants are not currently

withholding documents on the basis of any privilege, but if any such documents are identified,

defendants will supplement this response and provide a privilege log. Defendants further state

that they are continuing to search for documents responsive to this request and will supplement

this response on a rolling basis, should such documents become available, but by no later than

July 31, 2021.

DOCUMENT REQUEST NO. 41:

                 Provide all Documents reflecting NYPD policies and practices in effect during the

Protests regarding the steps involved in processing an Arrest for a Protest-Related Violation or

Offense related to a protest or demonstration.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 41:

                 Defendants object to Document Request No. 41 on the grounds that it assumes

that there are different steps for an arrest related to a “protest-related violation” as opposed to

other violations. Defendants also object that it is vague and ambiguous as to the undefined terms
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 45 of 47

of a “Protest-Related Violation of Offense.” Defendants further object that it is not sufficiently

limited in time because it seeks documents dating back to two years before the dates in question.

Defendants further object that this request is not proportional to the needs of the case because the

burden and expense of searching for and producing “all” of the requested documents, including

those that do not pertain to the plaintiffs, far outweighs any likely benefit to plaintiffs.

                 Subject to and without waiving any of the above objections, defendants refer

plaintiffs to the NYPD patrol guide, which is publicly available. Defendants are not currently

withholding documents on the basis of any privilege, but if any such documents are identified,

defendants will supplement this response and provide a privilege log. Defendants further state

that they are continuing to search for documents responsive to this request and will supplement

this response on a rolling basis, should such documents become available, but by no later than

July 31, 2021.

DOCUMENT REQUEST NO. 42:

                 Provide the Academy Transcript and all training logs and other records reflecting

the NYPD training each named Defendant received at the NYPD Academy and after graduating

the NYPD Academy.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 42:

                 Defendants object to Document Request No. 42 on the grounds that it is not

limited in time because it seeks documents dating back long before the events in question; it is

compound in that it seeks Academy records, training logs, and other records all in the same

request; and it is overbroad in that it seeks training records on subjects that have no connection to

the plaintiffs. Defendants also object that it seeks information that is available because the

training courses of officers are now available online. Defendants also object that it is vague and

ambiguous as to “training logs.” Defendants further object that this request is not proportional to

the needs of the case because plaintiffs can access some of the requested information and the

burden and expense of searching for and producing “all” of the requested documents, including
       Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 46 of 47

those that were not in effect on the dates in question, far outweigh any likely benefit to plaintiffs.

Defendants further object that it is not limited in scope because it seeks documents on subjects

that have no bearing on this litigation. Defendants further object to the extent that such training

documents may be protected by the law enforcement privilege.

               Subject to and without waiving any of the above objections, defendants refer

plaintiff to the documents that are publicly available which list trainings received by all officers.

DOCUMENT REQUEST NO. 43:

               For each and every dataset produced pursuant to these Requests or in response to

any of Plaintiffs’ Interrogatories, provide any and all data dictionaries identifying and defining

all terms and codes used in each field of the dataset.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 43:

               Defendants object to Document Request No. 43 on the grounds that it is not

limited in time and because it assumes that datasets will or have been produced. Defendants

further object insofar as this request asks for the creation of documents. Subject to and without

waiving any of the above objections, defendants state that there are no datasets produced

pursuant to this request or Plaintiffs’ Interrogatories.

DOCUMENT REQUEST NO. 44:

               Provide all documents identified or relied upon in responding to Plaintiffs’

Interrogatories served in these Actions.

OBJECTIONS AND RESPONSE TO DOCUMENT REQUEST NO. 44:

               In response to Document Request No. 44, defendants refer plaintiffs to their

objections and responses to Interrogatory Nos. 1 through 14.
      Case 1:21-cv-00533-CM Document 109-2 Filed 06/23/21 Page 47 of 47

Dated: New York, New York
       June 18, 2021


                                   GEORGIA PESTANA
                                   Acting Corporation Counsel of the
                                     City of New York
                                   +Attorney for Defendants City, de Blasio, Shea,
                                   Monahan
                                   100 Church Street
                                   New York, New York 10007



                                   By:    Dara L. Weiss
                                          Dara L. Weiss
                                          Senior Counsel

TO:   By Electronic Mail
      Counsel for all Plaintiffs
